NO. COA13-1287
                    NORTH CAROLINA COURT OF APPEALS
                          Filed:    7 October 2014
GREEN TREE SERVICING LLC,
     Plaintiff

                                           Robeson County
    v.
                                           No. 12 CVS 3092

JIMMY LOCKLEAR and TRUDY LOCKLEAR,
     Defendants


    Appeal by defendants from orders entered 23 April 2013 and

5 August 2013 by Judge Thomas H. Lock in Robeson County Superior

Court.   Heard in the Court of Appeals 4 March 2014.


    Jordan Price Wall Gray Jones & Carlton, by Paul T. Flick
    and Lori P. Jones, for Plaintiff.

    The Law Office of Benjamin D. Busch, PLLC, by Benjamin D.
    Busch, for Defendants.


    ERVIN, Judge.


    Defendants   Jimmie    and     Trudy   Locklear   appeal   from   orders

dismissing the counterclaims that they had attempted to assert

against Plaintiff and denying their motion seeking to have the

order dismissing their counterclaims          set aside.1       On appeal,


    1
      Although the notice of appeal that Defendants filed made
reference to both of the orders mentioned in the text of this
opinion, Defendants have not, as Plaintiff correctly notes, made
any argument challenging the denial of their motion for a new
trial. As such, the validity of the trial court’s order denying
Defendant’s motion for a new trial is not properly before us.
                                           -2-
Defendants    contend       that    they    have      standing   to    pursue    their

claims   under     the    North     Carolina     Debt    Collection     Act     on   the

grounds that they occupy the status of “consumers” as that term

is used in the relevant statutory provisions.                         After careful

consideration      of     Defendants’      challenge      to   the    trial   court’s

order in light of the record and the applicable law, we conclude

that the trial court’s order should be reversed and that this

case should be remanded to the Robeson County Superior Court for

further proceedings not inconsistent with this opinion.

                                I. Factual Background

                                A. Substantive Facts2

    On 28 February 1998, Marvin and Mertice Locklear executed a

Manufactured       Home    Retail     Installment        Contract     and     Security

Agreement under which they purchased a manufactured home from

Ted Parker Home Sales, Inc.             According to the provisions of the

contract    between       the    parties,    Ted      Parker   was    authorized      to

repossess    the    manufactured       home      in    the   event    that    any    act

constituting a default as defined in the agreement occurred,

including any failure to make the required monthly payments in a
    2
      The facts set forth in the text of this opinion are derived
from an examination of the allegations set out in Defendants’
amended counterclaim as compared to the allegations contained in
their original pleading.    See Hughes v. Anchor Enters., Inc.,
245 N.C. 131, 135, 95 S.E.2d 577, 581 (1956) (holding that,
“[w]hile the excerpt from the original complaint was competent
as evidence, as a pleading it was superseded by the amended
complaint”).
                                            -3-
timely manner.          Subsequently, Ted Parker assigned its rights

under the contract to a pool serviced by Plaintiff.

       By   November    2004,      Marvin     and    Mertice       Locklear        had   both

died, with Mertice Locklear having survived Marvin Locklear by

approximately five years.              Defendant Jimmie Locklear received a

partial      interest      in   the    manufactured         home     that    Marvin       and

Mertice Locklear had purchased from Ted Parker by virtue of the

residuary clause contained in Mertice Locklear’s will.                             Although

Mertice     Locklear’s      will      was   admitted    to    probate,        the    estate

administration process was never completed.                    On 31 October 2012,

Defendant Jimmie Locklear qualified as the collector of Mertice

Locklear’s estate.

       Defendants took possession of the manufactured home used to

secure the original debt in 2004 and used it as their principal

residence.         Although Plaintiff was aware that Defendants had

begun   to    occupy    the     manufactured         home,    it     did     not    provide

Defendants with an opportunity to assume the underlying debt or

take    any    other    action        to    make    Defendants        liable        on    the

obligation created under the original contract between Marvin

and Mertice Locklear and Ted Parker and knew that Defendants, as

compared      to   Mertice      Locklear’s        estate,     were    not     personally

obligated     to    make    the    payments        required    under        the    original

contract.      As a result, the monthly statements that Plaintiff
                                     -4-
sent to the residence were addressed to “Mertice Locklear C/O

Jim and Trudy Locklear.”

    On or about 12 September 2011, Plaintiff sent Defendants a

document discussing a deferral of the monthly payments required

under   the   original   agreement    that    included   language   to   the

effect that the document had been transmitted to Defendants as

part of “an attempt to collect a debt.”            After entering into a

deferral agreement with Plaintiff, Defendants made the required

payments prior to the payment applicable to January 2012 in a

timely manner.

    On or about 12 June 2012, an agent of Plaintiff called

Defendant Jimmie Locklear on his cell phone during work hours

despite the fact that Plaintiff had previously been advised not

to attempt to contact Defendant Jimmie Locklear while he was at

work.    Instead of answering this phone call, Defendant Jimmie

Locklear immediately terminated the call in compliance with his

employer’s    strict   prohibition    against    engaging   in   cell   phone

conversations during work hours.           As a result, Plaintiff’s agent

called Defendant Jimmie Locklear again and left him a message to

the effect that Defendant Jimmie Locklear had “just hung up on

your account manager,” that “[i]t’s probably not going to go

well” for Defendant Jimmie Locklear, and that Defendant Jimmie

Locklear should expect to receive a legal notice in the mail.
                                     -5-
Although Defendant Trudy Locklear called Plaintiff’s agent and

informed him that she would be willing to make two payments of

$1,000 each by a certain date in order to bring the payments

required       under    the   original        purchase   contract     current,

Plaintiff’s agent responded by telling Defendant Trudy Locklear

that Defendants would need to make the required payments before

the     date   that    Defendant   Trudy      Locklear   had    mentioned    and

suggested that she pawn her jewelry and lawnmower in order to

make    the    required   payment.       As    a   result,     Defendant    Trudy

Locklear borrowed money from an unknown source or sources and

used the money that she borrowed on this occasion to send a

payment to Plaintiff on 15 June 2012.

       Subsequently, Defendant Trudy Locklear called Plaintiff to

confirm that the payment that she had made had been received and

was told that Defendants had been granted a deferral for June

and July, so that their next payment was not due until 5 August

2012.     In spite of this understanding, Plaintiff sent a letter

to Defendants on or about 18 June 2012 indicating that Plaintiff

had begun to take the steps necessary to obtain possession of

the collateral, with this letter containing the statement that

the “communication [was] from a debt collector” and represented

an “attempt to collect a debt.”
                                            -6-
       On   20       July    2012,   another       of     Plaintiff’s         agents        told

Defendant Trudy Locklear that the oral agreement that she had

made    with     Plaintiff     in    June   2012    had        not   been    entered        into

Plaintiff’s          recordkeeping     system,          that     there       would     be    no

deferral of the June and July payments, and that the overdue

payments       were     due    immediately.             Although       Defendant        Trudy

Locklear offered to pay $1,000 for the months of September and

October, her offer was rejected.                        Instead, Plaintiff’s agent

asked Defendant Trudy Locklear where her husband’s money was

going.      In response to Defendant Trudy Locklear’s assertion that

Defendants had other financial obligations in addition to those

associated with the manufactured home that Marvin and Mertice

Locklear       had     purchased     from    Ted        Parker,      Plaintiff’s        agent

suggested that Defendants defer payments on their van in order

to ensure that Plaintiff received payment.

       On   24    July      2012,    Defendant      Trudy        Locklear      spoke        with

another of Plaintiff’s agents, who asked her, in response to

Defendant Trudy Locklear’s inquiry concerning the amount of time

that would be available before Defendants had to vacate the

manufactured home, “What are you going to do, live in your van?”

After    making       that    statement,     Plaintiff’s             agent    hung     up    on

Defendant Trudy Locklear.              Subsequently, another of Plaintiff’s

agents      called       Defendant     Trudy       Locklear          and      stated        that
                                           -7-
Defendants would not be forced to vacate the manufactured home

in the event that the required monthly payment was automatically

drafted from their bank account.                 In response to Defendant Trudy

Locklear’s     comment     that    Defendants’            account     did       not    contain

sufficient funds to support the making of the required payments,

Plaintiff’s      agent     stated        that    Plaintiff        would         refund       the

resulting      overdraft    fee     as    long       as   a   draft       was    scheduled.

Although    Defendant      Trudy    Locklear          agreed     to   enter           into   the

proposed arrangement based upon her belief that Defendants would

be forced to vacate the manufactured home in the event that she

acted otherwise, Defendants later closed the account in question

before any draft was actually made against that account.

       On or about 30 August 2012, Defendants notified Plaintiff

that they were represented by counsel.                        On 12 September 2012,

Plaintiff contacted counsel for Defendants and agreed to stop

contacting Defendants by telephone.                   Even so, Plaintiff’s agents

contacted Defendant Jimmie Locklear on or about 26 November 2012

using a work number that he had requested that Plaintiff refrain

from    using.      In     the    course        of    the     ensuing       conversation,

Plaintiff’s      agent   indicated        that       Plaintiff      was     attempting        to

collect    a   debt.       The    same     agent       contacted      Defendant          Trudy

Locklear on the same date for the same purpose.

                             B. Procedural Facts
                                         -8-
      On 7 November 2012, Plaintiff filed a complaint against

Defendants seeking to recover the manufactured home and certain

of   its    contents      based   upon   the    fact    that    required    payments

against the underlying debt had not been made.                        On 4 December

2012,      Defendants     filed   a   responsive       pleading      in   which    they

responded to the material allegations contained in Plaintiff’s

complaint, moved to dismiss Plaintiff’s complaint, and asserted

a number of counterclaims against Plaintiff, including claims

based      upon   alleged     violations       of    the   North     Carolina     Debt

Collection Act and the equivalent provisions of federal law.

      On     22   January    2013,    the   trial      court    entered    an     order

denying      Defendants’     dismissal      motion.        On   29   January      2013,

Plaintiff filed a motion to dismiss Defendants’ counterclaims.

On 4 March 2013, Defendants filed a response to Plaintiff’s

dismissal motion.         On 18 March 2013, Defendants filed an amended

counterclaim       that    sought     relief    from    Plaintiff     on   the    same

essential basis set forth in their original responsive pleading.

On 22 April 2013, Plaintiff filed a motion seeking the entry of

a final judgment in its favor with respect to the repossession

claim asserted in its complaint.                 On 23 April 2013, the trial

court entered an order dismissing Defendants’ counterclaims.

      On 2 May 2013, Defendants filed a motion seeking the entry

of   an      order      setting     aside      the     order    dismissing        their
                                       -9-
counterclaims.      On 20 May 2013, the trial court entered a final

judgment awarding Plaintiff possession of the manufactured home.

Defendants’   motion     to    set   aside        the   order   dismissing      their

counterclaims was denied by the trial court on 5 August 2013.

Defendants noted an appeal to this Court from the trial court’s

orders dismissing their counterclaims and denying their motion

to set aside the order dismissing their counterclaims.3

                              II. Legal Analysis

      In their brief, Defendants argue that the trial court erred

by granting Plaintiff’s motion to dismiss their counterclaims, a

decision that was predicated on the theory that Defendants were

not   “consumers”      for    purposes       of    the    North      Carolina   Debt

Collection Act.       In support of this contention, Defendants argue

that the plain language of the statute necessitates a conclusion

that individuals, like themselves, who are alleged by a debt

collector   to   be    liable    for     a    debt      and   have    a   sufficient

connection to the underlying obligation have “consumer” status

for purposes of the North Carolina Debt Collection Act.                     We find

Defendant’s argument to be persuasive.

                             A. Standard of Review

      3
      As a result of their failure to advance any argument
challenging the dismissal of the claims that they had asserted
against Plaintiff under the federal Fair Debt Collection
Practices Act, Defendants have abandoned any claims that they
originally asserted under federal law.
                               -10-
    We   have   previously   discussed   the   standard   of   review

utilized in the course of reviewing orders addressing standing-

related issues in Slaughter v. Swicegood, 162 N.C. App. 457,

463-64, 591 S.E.2d 577, 582 (2004), in which we stated that:

         [t]he   North   Carolina   Rules    of   Civil
         Procedure require that “every claim shall be
         prosecuted in the name of the real party in
         interest.”   [N.C. Gen. Stat.] § 1A-1, Rule
         17(a) (2003).   “A real party in interest is
         ‘a party who is benefited or injured by the
         judgment in the case’ and who by substantive
         law has the legal right to enforce the claim
         in question.”   Carolina First Nat’l Bank v.
         Douglas Gallery of Homes, 68 N.C. App. 246,
         249, 314 S.E.2d 801, 802 (1984) (quoting
         Reliance Ins. Co. v. Walker, 33 N.C. App.
15, 18-19, 234 S.E.2d 206, 209 (1977)).      A
         party has standing to initiate a lawsuit if
         he is a “real party in interest.”          See
         Energy   Investors  Fund,   L.P.   v.   Metric
         Constructors, Inc., 351 N.C. 331, 337, 525
S.E.2d 441, 445 (2000) (citing Krauss v.
         Wayne County DSS, 347 N.C. 371, 373, 493
S.E.2d 428, 430 (1997)).        A motion to
         dismiss a party’s claim for lack of standing
         is tantamount to a motion to dismiss for
         failure to state a claim upon which relief
         can be granted according to Rule 12(b)(6) of
         the North Carolina Rules of Civil Procedure.
         See Street v. Smart Corp., 157 N.C. App.
303, 305, 578 S.E.2d 695, 698 (2003).       An
         appellate   court  should   review    a  trial
         court’s order denying a motion for failure
         to state a claim “to determine ‘whether, as
         a matter of law, the allegations of the
         complaint, treated as true, are sufficient
         to state a claim upon which relief may be
         granted under some legal theory.’” Hargrove
         v. Billings & Garrett, Inc., 137 N.C. App.
759, 760, 529 S.E.2d 693, 694 (2000)
         (quoting Shell Island Homeowners Ass’n Inc.
                                            -11-
            v. Tomlinson, 134 N.C. App. 217, 225, 517
S.E.2d 406, 413 (1999)).

We   will   now     utilize       this    standard    of    review       in    determining

whether     the      trial        court     properly        dismissed          Defendants’

counterclaims.

                             B. Defendants’ Standing

       According     to   the       North     Carolina      Debt        Collection      Act,

entities    operating        as    “debt    collectors”          are    prohibited      from

engaging in certain activities in the course of their work, such

as using obscene, profane or abusive language, N.C. Gen. Stat. §

75-52(1);      calling    an       individual        at    his     or    her    place    of

employment     in    violation       of     an     explicit      instruction       to    the

contrary, N.C. Gen. Stat. § 75-52(4); failing to disclose that

the purpose of a particular communication is to collect a debt,

N.C.    Gen.      Stat.      §     75-54(2);       erroneously          describing       the

creditor’s rights or intentions, N.C. Gen. Stat. § 75-54(4);

falsely representing that the debtor may be required to pay

attorneys’ fees, N.C. Gen. Stat. § 75-54(6); and communicating

with any consumer by means other than the transmission of an

account statement after having been notified that the consumer

is represented by counsel, N.C. Gen. Stat. § 75-55(3).                            However,

“before a claim for unfair debt collection can be substantiated,

three threshold determinations must be satisfied.                              First, the

obligation owed must be a ‘debt’; second, the one owing the
                                          -12-
obligation must be a ‘consumer’; and third, the one trying to

collect the obligation must be a ‘debt collector.’”                            Reid v.

Ayers,    138    N.C.   App.   261,      263,    531 S.E.2d 231,   233      (2000)

(citing       N.C.   Gen.   Stat.   §    75-50(1)-(3)).          According     to    the

relevant       statutory    provisions,      a   “consumer”      is   “any     natural

person who has incurred a debt or alleged debt for personal,

family, household or agricultural purposes,” N.C. Gen. Stat. §

75-50(1), with a “debt” being “any obligation owed or due or

alleged to be owed or due from a consumer.”                      N.C. Gen. Stat. §

75-50(2).       An individual or entity is “a debt collector” if he,

she,     or    it    “engag[es],        directly       or   indirectly,      in     debt

collection from a consumer.”              N.C. Gen. Stat. § 75-50(3).               As a

result, the ultimate issue raised by Defendants’ challenge to

the dismissal of their counterclaims is the meaning of the term

“consumer” as used in N.C. Gen. Stat. § 75-50(1).

       “Legislative intent controls the meaning of a statute; and

in ascertaining this intent, a court must consider the act as a

whole, weighing the language of the statute, its spirit, and

that which the statute seeks to accomplish.                   The statute’s words

should be given their natural and ordinary meaning unless the

context requires them to be construed differently.”                       Shelton v.

Morehead Mem’l Hosp., 318 N.C. 76, 81-82, 347 S.E.2d 824, 828

(1986) (citations omitted).               According to its plain language,
                                           -13-
N.C. Gen. Stat. § 75-50(1) treats individuals who have incurred

both    actual     and       alleged     debts    as       “consumers.”      When    this

reference to an “alleged debt” is considered in conjunction with

the     fact   that      N.C.     Gen.     Stat.       §    75-50(2)     includes    both

“obligation[s] owed or due or alleged to be owed or due from a

consumer” within the statutory definition of a “debt,” it is

clear     that     the        General     Assembly          contemplated      that    the

protections available under the North Carolina Debt Collection

Act would be available to both those who actually owed the debt

that the debt collector was seeking to collect and those whom

the debt collector claimed to owe the debt even if the debtor

denied the existence of the underlying obligation.                            Any other

interpretation of the relevant statutory language would have the

absurd    result        of    making     the   relevant        statutory    protections

unavailable to those who had a viable defense to the underlying

claim that the debt collector was seeking to enforce.                                As a

result of the fact that Defendants sufficiently alleged that

Plaintiff sought to collect the amount owed under the original

contract between Marvin and Mertice Locklear and asserted that

Defendants       were    liable    for     that    obligation,      we     believe   that

Defendants sufficiently alleged that they were “consumers” for

purposes of N.C. Gen. Stat. § 75-50(1).
                                      -14-
      In   seeking   to    persuade    us    that   Defendants     do   not    fall

within the category of “consumers” as defined in N.C. Gen. Stat.

§ 75-50(1), Plaintiffs argues that our decision in Holloway v.

Wachovia Bank & Trust Co., N.A., 109 N.C. App. 403, 428 S.E.2d
453 (1993), aff’d in part, rev’d in part, 339 N.C. 338, 452
S.E.2d 233 (1994), is controlling and required the trial court

to dismiss Defendants’ counterclaims.               In Holloway, one of the

plaintiffs obtained a loan, on which she later defaulted, for

the purpose of purchasing a car.               Holloway, 109 N.C. App. at

406, 428 S.E.2d at 455.        According to the plaintiffs’ complaint,

an agent for the defendant pointed a firearm at the debtor and

various members of her family during the repossession process.

Id.   at   406-07,   428   S.E.2d     at    455.    On   appeal,    this      Court

affirmed the trial court’s decision to dismiss the claims that

had been asserted based upon the pointing of a gun at members of

the debtor’s family on the grounds that, “[a]s this definition

indicates, the legislative intent of the statute is to protect

the consumer, not bystanders or those who happen to accompany

the consumer at the time of an alleged [N.C. Gen. Stat.] Chapter

75, Article 2 violation.”        Id. at 413, 428 S.E.2d at 459.               We do

not, however, believe that            our decision in      Holloway      has any

bearing on the proper outcome of this case given our conclusion

that Defendants were not mere bystanders.                 Instead of simply
                                           -15-
standing around while Plaintiff engaged in efforts to collect a

debt from a third party, Defendants were the direct targets of

Plaintiff’s activities.             As a result, the trial court’s decision

to dismiss Defendant’s counterclaims cannot be upheld on the

basis of the logic set out in Holloway.

    In addition, Plaintiff argues that, given the fact that we

cited the decision of the United States District Court for the

Middle   District         of    North    Carolina   in      Fisher    v.    Eastern       Air

Lines, Inc., 517 F. Supp. 672 (M.D.N.C. 1981), in the course of

discussing the definition of a “consumer” in Holloway, we are

obligated        to    utilize     the    rationale      employed      in       Fisher     in

deciding    the        validity   of     Defendants’     challenge         to   the   trial

court’s order in this case.                  In Fisher, the plaintiff sought

relief     for        alleged    violations    of     the     North    Carolina          Debt

Collection Act arising from the defendant’s efforts to collect a

debt from the plaintiff that was, in fact, owed by an individual

with a name that was similar to the plaintiff’s name.                              Fisher,
517 F. Supp. at 673.              In holding that the plaintiff was not a

“consumer” as defined in N.C. Gen. Stat. § 75-50(1), the court

stated that, in order for an individual to be a “consumer,” “he

must have had at least some connection with the underlying debt

or alleged debt” and that the statutory reference to an “alleged

debt” did not encompass “an instance in which a debt collector
                                                      -16-
mistakenly identified the person who owed it money or allegedly

owed it money” given the necessity that the “debt” or “alleged

debt” be “incurred.”                     Id.     As a result, the Fisher court held

that    the       relevant      statutory             language       “does     not     evidence     an

intent       by   the     legislature            to       provide    protection        for   persons

mistakenly         thought          to     have       been     the     one    who      incurred      an

obligation.”         Id.

       We     are    simply          unable          to      read    Fisher      as    narrowly      as

Plaintiff         does.        As    we        read    its     decision,      the     Fisher   court

simply held that there must be some connection between the debt

or alleged debt and the individual from whom recovery is sought.

In light of that fact, a simple case of mistaken identity does

not involve the sort of connection between the “consumer” and

the    “alleged         debt”        contemplated              by    the     relevant     statutory

language.         In this case, however, Defendants are in possession

of     the    manufactured               home     that        secured      the      original      debt

evidenced by the contract between Marvin and Mertice Locklear,

on the one hand, and Ted Parker, on the other.                                        As a result,

even if we are bound by the logic utilized by the Fisher court,

a     subject       about       which           we        express     no      opinion,       such    a

determination           does    not       necessitate           a    decision     to    affirm      the

trial court’s order.
                                     -17-
       After carefully reviewing the record, we believe that the

facts present in this case closely resemble those underlying the

decision of the United States District Court for the Eastern

District of North Carolina in Redmond v. Green Tree Servicing,

LLC, 941 F. Supp. 2d 694 (E.D.N.C. 2013), in which the debtor

incurred a debt pursuant to a real estate financing agreement.

Redmond, 941 F. Supp. 2d at 695.               After the original debtor

died, the property used to secure the debt was left to his wife,

who rented the property to the plaintiffs.                 Id.    Although the

creditor knew that the plaintiffs possessed the property used to

secure the original debt, it never entered into an agreement

with the plaintiffs under which the plaintiffs were made liable

for the underlying debt and never requested the plaintiffs to

assume responsibility for paying the underlying debt.                  However,

the    defendant    did    attempt   to     collect     the    debt   from    the

plaintiffs on numerous occasions.           Id. at 695-96.

       Although    the   defendant   in   Redmond,      like   Plaintiff     here,

argued that the plaintiffs were not “consumers” as that term is

defined in N.C. Gen. Stat. § 75-50(1) on the grounds that they

“did   not   actually     incur   the”    debt,   id.    at    697,   the    court

rejected that argument, reasoning that “the plain language of

the statute references both alleged debts and alleged debtors”

and stating that “[t]his language would be rendered superfluous
                                        -18-
if the court imposed on plaintiffs an additional requirement

that   they   demonstrate       they    themselves        actually      incurred    the

debt.”     Id. at 698.    In response to the defendant’s argument, in

reliance upon Fisher, “that giving weight and meaning to the

statute’s use of ‘alleged’ would render the statute’s use of

‘incurred’    superfluous,”       the    Redmond         court    noted   that     “the

plaintiff [in Fisher] did not have standing because the debt

collector had attempted to collect from him on the basis of

mistaken identity,” while, in this case, “there [was] a strong

connection between the plaintiffs and the underlying debt” and

“the   defendant     actively    worked       to    perpetuate     the    plaintiffs’

impression that they were legally bound by the debt.”                      Id.     As a

result, given the existence of “a strong connection between the

plaintiffs and the underlying debt” and the fact that the debt

collector     “actively      worked      to        perpetuate     the     plaintiffs’

impression that they were legally bound by the debt,” id., the

Redmond court allowed the plaintiff’s claim to proceed.                      We find

the approach utilized in Redmond persuasive.

       In its brief, Plaintiff argues that Redmond is inapplicable

to   the   present    case   because      no       one   misled    Defendants      into

believing that they owed a debt and because, on the contrary,

everyone understood that the underlying debt was owed by Mertice

Locklear’s estate.       However, the debt collector in Redmond, like
                                            -19-
Plaintiff, made repeated contacts with Defendants in an attempt

to collect the debt.             Id. at 695.          In addition, the defendant

before the Court in Redmond, like Plaintiff here, threatened to

lock the plaintiffs out of the home or have them evicted in the

event that the plaintiffs did not make payments against the

underlying obligation.            Id. at 696.              In addition, Plaintiff’s

agents    identified     themselves         to     Defendant      Jimmie       Locklear    as

“your”    account    manager,         allowed       Defendants      to     defer       making

monthly      payments,     and    engaged        in   other       actions       that    were

tantamount to treating Defendants as if they were liable on the

underlying     debt.        As    a    result,        we    are    persuaded       by     the

similarity between the actions taken by the debt collector at

issue in Redmond and the actions taken by Plaintiff in this

instance and conclude that Plaintiff acted in such a manner as

“to perpetuate the plaintiffs’ impression that they were legally

bound by the debt,” id. at 698, despite the fact that Defendants

never officially assumed the original obligation undertaken by

Marvin and Mertice Locklear.

       In addition, the record reflects the existence of a strong

connection between Defendants and the underlying debt.                            The only

connection     between     the    Redmond        plaintiffs       and    the    underlying

debt   was    the   fact    that      the    plaintiffs        were      living    on     the

property     used   to   secure       the    underlying       debt.        Id.     at    695.
                                        -20-
Similarly, in this case, Defendants resided in the property that

secured    the   underlying     debt.       In     addition,    Defendant      Jimmie

Locklear had an expectancy interest in the manufactured home by

virtue of the residuary clause contained in Mertice Locklear’s

will.     Although “mobile homes are considered personal property,”

Patterson v. City of Gastonia, __ N.C. App. __, __, 725 S.E.2d
82, 93, disc. review denied, 366 N.C. 406, 759 S.E.2d 82 (2012),

and although “personal property, both legal and equitable, of a

decedent shall be assets available for the discharge of debts

and other claims against the decedent’s estate,” N.C. Gen. Stat.

§   28A-15-1(a),      N.C.   Gen.   Stat.      §   28A-15-2(a)      provides    that,

“[s]ubsequent to the death of the decedent and prior to the

appointment and qualification of the personal representative or

collector, the title and the right of possession of personal

property of the decedent is vested in the decedent’s heirs”;

that, “upon the appointment and qualification of the personal

representative or collector, the heirs shall be divested of such

title   and   right    of    possession     which    shall     be   vested     in   the

personal representative or collector relating back to the time

of the decedent’s death for purposes of administering the estate

of the decedent”; and that, “if in the opinion of the personal

representative,        the     personal        representative’s        possession,

custody and control of any item of personal property is not
                                   -21-
necessary   for   purposes    of   administration,    such   possession,

custody and control may be left with or surrendered to the heir

or devisee presumptively entitled thereto.”          As a result of the

fact that Defendant Jimmie Locklear was in possession of the

manufactured   home   both   before   and   after   his   appointment   as

collector of Mertice Locklear’s estate in 2012             and the fact

that, in the absence of a determination that the manufactured

home needs to be sold in order to pay the debts of the estate,

the property will pass to him under Mertice Locklear’s will,

Defendants clearly have a sufficiently “strong connection” to

the property to afford them standing to maintain their claims

under the North Carolina Debt Collection Act.              As a result,

based upon our reading of the relevant statutory language and

the logic of Redmond, 941 F. Supp. 2d at 698 (holding that the

Act “extend[s] to claims by individuals against whom a debt

collector has made purposeful, targeted, and directed attempts

to collect a debt alleged to be owed by the plaintiffs”), which

we find to be persuasive, we hold that Defendants have alleged

sufficient facts to establish their standing to maintain the

claims that they have asserted against Plaintiff under the North

Carolina Debt Collection Act.

                             III. Conclusion
                                -22-
    Thus, for the reasons set forth above, we conclude that the

trial court erred by concluding that Defendants lacked standing

to maintain a claim based upon alleged violations of the North

Carolina Debt Collection Act.     As a result, the trial court’s

order should be, and hereby is, reversed and this case should

be, and hereby is, remanded to the Robeson County Superior Court

for further proceedings not inconsistent with this opinion.

    REVERSED AND REMANDED.

    Judges MCGEE and STEELMAN concur.